Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 14 June 2022. The Applicant has amended claims 1, 24 and 49. Claims 2-5, 7-18, 25-28, 30-41 and 47 were previously canceled.  Claims 21-23,44-46,48 and 50 are withdrawn.  Claims 51-54 are new claims. Claims1, 6, 19-24, 29, 42-46 and 48-54 are pending. Claims 1, 6, 19-20, 24, 29, 42-43, 49 and 51-54 are examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2022 and 07/21/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s remarks filed 14 June 2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 101:
	Applicant’s amendment to the claims filed 14 June 2022 has overcome the 35 U.S.C. 101 rejections previously set forth.
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 14 June 2022, with regard to the rejections of claim 1 under 35 U.S.C. 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 19-20, 24, 29, 42-43, 49, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US20180046193, hereinafter Takada) in view of Zhang (CN106997690, hereinafter Zhang) and further in view of Park (US20190159223, hereinafter Park).
As to claims 1 and 24, Takada teaches a method and an apparatus for controlling a collaborative lane change, comprising: 
receiving, by a processor of a traffic control device when calling a program code stored in a memory of the traffic control device, a lane change request transmitted by a first vehicle, wherein the lane change request comprises vehicle information of the first vehicle (Takada, para 0076 teaches a driving assistance request for lane changing received from the vehicle that is a driving assistance target; para 0035-0036 teaches a computer and CPU); 
receiving vehicle information of other vehicles in a target lane to which the first vehicle requests to change (Takada, para 0076 teaches acquiring driving situations of other vehicles); and 
transmitting a first control instruction to the first vehicle according to the vehicle information of the first vehicle and vehicle information of other vehicles in a target lane to which the first vehicle requests to change, so as to cause the first vehicle to perform a lane change according to the first control instruction (Takada, para 0080 teaches instructing the vehicle to perform lane change; para 0076 teaches vehicle information of the vehicle and vehicle in a target lane).
wherein the transmitting the first control instruction to the first vehicle comprises:
transmitting the first control instruction to the first vehicle under a condition that a lane change action of the first vehicle occurs (See at least Takada, para 0075 for driving assistance at lane change time, i.e. lane change action, para 0076 for lane change request, i.e. lane change action; para 0080 for instructing the vehicle to perform lane change).
wherein the method further comprises: 
transmitting, by the processor of the traffic control device, a prompt information to the second vehicle, wherein the prompt information comprises an information prompting the second vehicle for an acceleration or an information prompting the second vehicle for a deceleration (see at least Takada para 0080 for notification device mounted on the vehicle 2 notifying the driver via at least one of sound and display that the driver should accelerate vehicle 2).
Takada does not explicitly teach transmitting the first control instruction to the first vehicle under a condition that a speed of the first vehicle is greater than a speed of a second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to perform the lane change according to the first control instruction, transmitting a second control instruction to the first vehicle under a condition that the speed of the first vehicle is smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction.
	However, in the same field of endeavor, Zhang teaches transmitting the first control instruction to the first vehicle under a condition that a speed of the first vehicle is greater than a speed of a second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to perform the lane change according to the first control instruction (Zhang, para 0020 (para 0023 of translated version) teaches the own vehicle speed greater than vehicle speed on the target lane and lane change can be implemented), transmitting a second control instruction to the first vehicle under a condition that the speed of the first vehicle is smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction (Zhang, para 0014 (para 0017 of translated version) teaches the vehicle reduces speed when the own vehicle speed is smaller than the speed of the vehicle on the target lane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and the apparatus taught by Takada to include transmitting the first control instruction to the first vehicle under a condition that a speed of the first vehicle is greater than a speed of a second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to perform the lane change according to the first control instruction and transmitting a second control instruction to the first vehicle under a condition that the speed of the first vehicle is smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction, as taught by Zhang, to implement a safe and effective lane change (Zhang, para 0005 (para 0008 of translated version)).
	Takada modified by Zhang does not teach wherein the transmitting, by the processor of the traffic control device, the prompt information to the second vehicle comprises: transmitting the prompt information to the second vehicle at a time when a lane change preparation action occurs; or transmitting the prompt information to the second vehicle at a time when a lane change action occurs.
	However, in the same field of endeavor, Park teaches when the transmitting UE 401 intends to change lane, the transmitting UE may send a message to the UE 403 in the new lane to indicates its lane-change intent so that the UE 403 does not take any action to hinder the lane change action (see at least Park, para 0067).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and the apparatus taught by Takada modified by Zhang to include wherein the transmitting, by the processor of the traffic control device, the prompt information to the second vehicle comprises: transmitting the prompt information to the second vehicle at a time when a lane change preparation action occurs; or transmitting the prompt information to the second vehicle at a time when a lane change action occurs as taught by Park to coordinate the behaviors of the vehicles and facilitate lane changing.
As to claims 6 and 29, Takada in view of Zhang and Park teaches the method according to claim 1 and the apparatus of claim 24.
Takada further teaches transmitting the second control instruction to the first vehicle under a condition that a lane change preparation action of the first vehicle occurs; or transmitting the second control instruction to the first vehicle under a condition that a lane change action of the first vehicle occurs (Takada, para 0080 teaches driving action instruction unit instructs the vehicle to accelerate/decelerate in preparation for the lane change).
As to claims 19 and 42, Takada in view of Zhang and Park teaches the method and the apparatus according to claims 1 and 24, wherein the vehicle information of the first vehicle comprises at least one of the following: position information and a head direction angle of the first vehicle (Takada, para 0038 teaches the driving situation includes position information and traveling direction).
As to claims 20 and 43, Takada in view of Zhang and Park teaches the method and the apparatus according to claims 19 and 42, wherein the vehicle information of the first vehicle comprises at least one of the following: time information, a size, a speed, a longitudinal accelerated speed, a yaw velocity, a steering signal and a steering wheel angle of the first vehicle (Takada, para 0038 teaches at least a speed and time information).
As to claim 49, Takada in view of Zhang and Park teaches a computer readable storage medium, comprising instructions, which, when being executed on a computer, cause the computer to perform the method of claim 1 (Takada, para 0035-0036 teaches a server with CPU and storage unit/instruction; see claim 1 above for the processor performing method of claim 1; also see Fig. 1).
As to claims 51 and 53, Takada in view of Zhang and Park teaches the method of claim 1 and the traffic control device of claim 24.
Park further teaches wherein the transmitting the prompt information to the second vehicle at the time when the lane change preparation action occur comprises: transmitting the prompt information to the second vehicle at a time when a vehicle intends to change a lane (see at least Park para 0067).
Takada further teaches turning on a turn light when a vehicle intends to change lane (see at least Fig. 14, para 0075-0076).
Claims 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of Zhang and Park as applied to claims 1 and 24 above, and further in view of Yamamura (US20050131589, hereinafter Yamamura).
As to claims 52 and 54, Takada in view of Zhang and Park teaches the method of claim 1 and the traffic control device of claim 24.
Park further teaches wherein the transmitting the prompt information to the second vehicle at the time when the lane change preparation action occur comprises: transmitting the prompt information to the second vehicle at a time when a vehicle intends to change a lane (see at least Park para 0067).
Takada modified by Zhang and Park does not teach transmitting the prompt information to the second vehicle at a time when a steering wheel of the first vehicle is turned.
However, in the same field of endeavor, Yamamura teaches steering angle represents driver having a lane change intention (see at least Yamamura, para 0076 and para 0082).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and the apparatus taught by Takada modified by Zhang and Park to include transmitting the prompt information to the second vehicle at a time when a steering wheel of the first vehicle is turned as taught by Yamamura to coordinate the behaviors of the vehicles and facilitate lane changing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667

/YUEN WONG/Primary Examiner, Art Unit 3667